Citation Nr: 1007795	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  03-05 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder, 
secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1990 to 
February 1991 plus additional periods of active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board hearing at the RO in September 2003.

The issue on appeal was last before the Board in December 
2008 when it was remanded for additional evidentiary 
development.  Also before the Board in December 2008 was a 
claim of entitlement to service connection for a low back 
disability which was also remanded for additional evidentiary 
development.  In July 2009, the RO granted service connection 
for lumbar strain.  This is a complete grant of the benefit 
sought on appeal.  The issue of entitlement to service 
connection for a low back disability is no longer in 
appellate status.  


FINDING OF FACT

The preponderance of the competent medical evidence 
demonstrates that any currently existing left knee disorder 
is not etiologically linked to the Veteran's active duty 
service or to a service-connected disability.  


CONCLUSION OF LAW

Service connection for a left knee disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability adjudicated by this 
decision.  The discussions in July 2003, June 2004, April 
2005, September 2006, January 2009 and May 2009 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to service connection for a 
left knee disability on a direct and secondary basis.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the Appeals Management Center/RO did provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal in a 
September 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the evidence in the Veteran's claims file.  The 
opinions consider all of the pertinent evidence of record, to 
include the Veteran's self-reported medical history and VA 
and private medical records.  The opinions provide rationales 
for the opinions stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations 
or opinions concerning the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this 
decision.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


Factual Background

In January 2002, the Veteran submitted a claim of entitlement 
to service connection for a left knee disability.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for problems with the Veteran's 
left knee.  There is evidence of treatment for right knee 
problems in the service treatment records.  

At the time of an August 2001 VA examination, the Veteran 
reported a grinding sensation in his left knee.  No diagnosis 
was made.  

A May 2002 private clinical record indicates that Magnetic 
Resonance Image (MRI) examination of the left knee was 
interpreted as revealing mild degenerative meniscal changes 
of the left knee.  There was no evidence of a discrete tear.  

A private clinical record dated in June 2002 indicates that 
the author had treated the veteran for "quite some time" 
and noted a history of bilateral knee pain.  A MRI of the 
left knee was referenced as evidencing degenerative changes 
of the meniscus.  No opinion was provided as to the etiology 
of the left knee disability.  

A December 2002 X-ray of the left knee was interpreted as 
revealing no abnormalities.  The impression was negative left 
knee.  

At the time of a December 2002 VA joints examination, the 
Veteran reported that he developed a left knee problem as a 
result of limping and favoring his service-connected right 
knee.  He reported that the left knee meniscus was flattened 
and he had had experienced pain, catching and locking of the 
knee.  Physical examination of the left knee revealed no pain 
or tenderness, no edema or effusion and no instability.  
There was no redness or heat, abnormal movement or guarding 
of movement.  The range of motion of the left knee was 
flexion from 0 to 140 degrees and extension to 0 degrees.  
The pertinent diagnosis was painful left knee with normal 
examination.  The examiner noted that he could find no 
evidence of a left knee injury or left knee problems during 
the Veteran's military service.  Based on the physical 
examination and the lack of evidence of left knee problems 
while the Veteran was in the service, it was the examiner's 
opinion that the left knee problem was not likely secondary 
to his mild degenerative disease status post anterior 
cruciate ligament reconstruction of the right knee.  

In September 2003, the Veteran testified before the 
undersigned at his local RO.  He opined that limping as a 
result of his right knee is what started the deterioration of 
the meniscus in his left knee.  He reported that he began to 
develop problems with his left knee approximately one year 
after surgery was performed on his right knee.  He reported 
that he experienced pain, popping and swelling in the left 
knee.  The Veteran testified that a Dr. D. informed the 
Veteran that his left knee problem was caused by his limping 
and favoring the right knee.  This caused a strain in the 
ligaments of the left knee.  The Veteran's representative 
noted that the left knee claim was only being advanced as 
secondary to the service-connected right knee disability.  

On VA examination in June 2005, the examiner noted that the 
left knee range of motion was good and X-rays and physical 
examination were normal.  The examiner opined that he did not 
think there was evidence of a current left knee disability at 
the time of the examination.  

On VA examination in November 2006, the Veteran alleged that, 
when he injured his right knee jumping from a crane during 
active duty, he also injured his left knee and back.  A 2002 
MRI was referenced as showing intrameniscal degeneration 
without evidence of degenerative arthritis, ligament tear or 
disruption.  Physical examination of the left knee did not 
reveal any fluid within the knee.  There was no pain on 
examination and the range of motion of the knee was full.  
There was no ligamentous instability.  The examiner noted 
that the left knee was painful at times but apparently only 
mildly so and the Veteran was able to ambulate without 
assistive aids on the knees.  The diagnosis was left knee 
arthralgia.  The examiner noted that he could find nothing in 
the claims file that would document that the left knee was 
ever examined or injured during active duty.  

On VA examination in March 2007, the Veteran informed the 
examiner that a right knee injury caused a left knee 
disability.  The examiner found that he could not provide an 
opinion as to whether a left knee disability and a low back 
disability were secondary to the right knee injury without 
resort to speculation.  He did not feel that the right knee 
injury crossed over to the other knee and moved into the back 
based on the fact that there is no leg length difference and 
the Veteran's gait was normal.  In an April 2007 addendum, 
the examiner wrote that he had access to and had reviewed the 
Veteran's claims file.  He again opined that the left knee 
arthralgia was not linked to the right knee disability.  It 
was noted that an MRI was taken subsequent to the knee injury 
that did not show anything other than age-related changes in 
that knee with no significant injury to either the meniscus 
or to any ligamentous structure.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions such as the existence and 
etiology of a left knee disability claimed as secondary to a 
right knee disability.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of a left knee disability.  See Barr.  

The Board finds that service connection is not warranted on a 
direct basis for a left knee disorder.  As set out above, the 
service treatment record were silent as to complaints of, 
diagnosis of or treatment for problems with the left knee.  
There was a reference to a broken left leg which occurred in 
1979 but this was many years prior to his active duty service 
and did not indicate any problems with the left knee.  

There is some evidence of the current existence of a left 
knee disorder.  The report of a November 2006 VA examination 
references a MRI examination which was interpreted as 
revealing intrameniscal degeneration in the left knee without 
evidence of degenerative arthritis, no evidence of a ligament 
tear or disruption and no discreet tear in the meniscus.  
However, other examinations have resulted in no pertinent 
findings.  

Significantly, there is no competent medical evidence of 
record which directly links a currently existing left knee 
disorder to the Veteran's active duty service on a direct 
basis or arthritis of the left knee on a presumptive basis.  
No health care professional is on record as finding that 
there is a causal relationship between a currently existing 
left knee disability and any incident which occurred during 
active duty.  

The only evidence of record which indicates in any way that 
the Veteran currently has a left knee disability which was 
related to active duty on a direct basis is the Veteran own 
allegations.  As set out above, the Veteran is not competent 
to provide evidence regarding an etiologic link between 
active duty and a current left knee disability.  Furthermore, 
at the time of the September 2003 hearing, the Veteran's 
representative indicated that service connection was being 
claimed secondary to the left knee only.  No arguments were 
made pertaining to direct service connection for the left 
knee.  

There is no continuity of left knee symptomatology from the 
time of discharge to the present.  The Veteran testified 
before the undersigned that he began to experience problems 
with the left knee approximately one year after he had 
surgery on the right knee.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

The Board finds that service connection is not warranted for 
a left knee disorder as secondary to the service-connected 
right knee degenerative joint disease, status post anterior 
cruciate ligament repair.  The only evidence of record which 
suggests such a link is the Veteran's own allegations.  As 
set out above, the Veteran is not competent to provide a 
medical opinion regarding the etiology of a currently 
existing left knee disability.  

The Veteran testified before the undersigned in September 
2003 that he was informed by a Dr. D. that his left knee 
disorder was secondary to the service-


connected right knee disability.  He did not know if the 
opinion from Dr. D. had been reduced to writing.  The claim 
of entitlement to service connection for a left knee 
disability was remanded, in part, in order for the Veteran to 
obtain Dr. D.'s records and a statement in writing as to the 
etiology of the left knee disability.  The Veteran did not 
respond to the request to obtain a statement in writing from 
Dr. D. regarding the left knee and the records from Dr. D. do 
not indicate there is any relationship between the left knee 
and the right knee.  The Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
Veteran's own testimony on the matter of what the physician 
reported to him, the record is devoid of evidence 
substantiating any such admission by medical personnel.

There is medical evidence of record which indicates that 
there is no etiologic link between a currently existing left 
knee disorder and the service-connected right knee 
disability.  The examiners who prepared the reports of the VA 
examinations in December 2002, June 2005, November 2006 and 
March 2007 all either found that there was no current left 
knee disability or that there was no causal link between a 
currently existing left knee disability and the service-
connected right knee disability.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
left knee disability.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).




ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


